The Chief Justice
delivered the opinion of the court.
We are of opinion that the plaintiffs in error have shevvn themselves entitled to the land where the ferry in question is established. The marked line, extending from the beginning corner of the plaintiffs’ survey, down the river, which is contended by the defendant, to be their boundary, does not annear to be of as ancient date as their survey. On the contrary, it is highly probable, from the evidence jn the cause, that it was marked at a more recent period. Assume the fact to be, that there was no artificial marked boundary, we cannot hesitate to say, that it was intended that the survey should be abutted by the Ohio river. This intention we think sufficiently evinced'by the calls for the corner at the mouth of a gut, and to run from thence down the river, by the contiguity of the haarked corner to the river, and by the plat annexed to the certificate of survey, ^presenting the land as bounded by the river.
We adjudge, therefore, that the plaintiffs have such an interest as to entitle them to maintain the writ of error.